Judgment, Supreme Court, Bronx County, rendered on April 13, 1977, unanimously affirmed. Application by appellant’s counsel to withdraw is granted. (See Anders v California, 386 US 738; People v Saunders, 52 AD2d 833.) We have reviewed this record and agree with appellant’s assigned counsel that there are no meritorious points which could be raised on this appeal. While defendant has been afforded an ample opportunity to file a supplemental brief pro se, he has failed to do so. Concur — Murphy, P. J., Lupiano, Markewich, Sandler and Sullivan, JJ.